By JUDGE CHARLES H. DUFF
The Court’s jurisdiction in this judicial review proceeding under section 60.1-67, Code of Virginia (1950), is confined to questions of law, if the findings of the Commission are supported by the evidence and in the absence of fraud. No fraud appears in the record and there is evidence to support the finding that the claimant was removed from employment for her:
failure to complete and submit, during a period of nine months, an assignment that should not have required more than six months to complete.
It is not the Court’s prerogative to weigh the evidence to determine whether such a finding is by a preponderance. There being sufficient evidence to support the findings, it is conclusive upon this review.
Thus, the sole issue is whether this finding is tantamount to misconduct in connection with her work, see Sec. 60.1-58(b), Code of Virginia.
There is ample authority supporting the proposition that unjustified refusal of an employee to perform work assignments constitutes misconduct barring compensation benefits. Accordingly, the findings of the Commission are affirmed and the attached Order is entered this date.